
	
		II
		112th CONGRESS
		1st Session
		S. 1682
		IN THE SENATE OF THE UNITED STATES
		
			October 12, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to promote growth and opportunity for the dairy industry in the United States,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dairy Advancement Act of
			 2011.
		2.Repeal of dairy
			 product price support programSection 1501 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8771) is repealed.
		3.Livestock gross
			 margin insurance for dairySubtitle E of title I of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8771 et seq.) is amended by
			 adding at the end the following:
			
				1511.Livestock
				gross margin insurance for dairy
					(a)In
				generalAs an alternative to receiving milk income loss contract
				program payments under section 1506, the Secretary shall give the producers on
				a dairy farm an opportunity to make an irrevocable election to instead receive
				livestock gross margin insurance for dairy and receive a subsidy from the
				Secretary for an insurance policy that provides the producers on the dairy farm
				protection against the loss of gross margin (the market value of milk minus
				feed costs) for specified portions of milk produced by dairy cows of the
				producers, for the initial month for which the election is made through
				September 30, 2012.
					(b)Subsidy
						(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				provide to the dairy producers on a farm under this section a subsidy at the
				$1.50-deductible level for not more than 3,000,000 pounds of milk for each
				year.
						(2)Producer
				optionsThe producers on a dairy farm may, at the expense of the
				producers, reduce the deductible level or increase the quantity of covered
				pounds for a subsidy provided under this
				section.
						.
		4.Federal milk
			 marketing orders
			(a)2-Class system
			 for classifying milk
				(1)In
			 generalNot later than September 30, 2014, the Secretary of
			 Agriculture shall establish a 2-class system for classifying milk under Federal
			 milk marketing orders issued under section 8c(5) of the Agricultural Adjustment
			 Act (7 U.S.C. 608c(5)), reenacted with amendments by the Agricultural Marketing
			 Agreement Act of 1937, consisting of a fluid milk class and a manufacturing
			 milk class (with the price for both classes determined using the component
			 prices of butterfat, protein, and other solids).
				(2)Amendment to
			 orders
					(A)In
			 generalThe Secretary shall submit a report to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate that includes the text of proposed
			 amendments to the Federal milk marketing orders to implement the 2-class system
			 for classifying milk.
					(B)Effective
			 dateThe proposed amendments described in subparagraph (A) shall
			 take effect not earlier than the date that is 180 days after the date on which
			 the report is submitted under that subparagraph.
					(b)Deadline for
			 issuance of ordersSection 8c(4) of the Agricultural Adjustment
			 Act (7 U.S.C. 608c(4)), reenacted with amendments by the Agricultural Marketing
			 Agreement Act of 1937, is amended by striking After and
			 inserting Not later than 30 days after.
			(c)Economic impact
			 assessmentThe Secretary of Agriculture shall—
				(1)carry out a
			 review of the milk-feed margin during the 1-year period ending on the date of
			 enactment of this Act; and
				(2)not later than
			 September 30, 2013, and each time a proposed change in the Federal milk
			 marketing order formulas is considered by the Secretary—
					(A)assess the
			 economic impact, over a 1- and 2-year period, of proposed changes in Federal
			 milk marketing order formulas on—
						(i)milk
			 supply;
						(ii)farm
			 profitability;
						(iii)consumer
			 demand; and
						(iv)market
			 prices;
						(B)submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report that describes the
			 results of the assessment; and
					(C)consider, and
			 include in the record, the results of the assessment before making a decision
			 on any proposed change to the Federal milk marketing order formulas.
					5.Dairy processing
			 equipment loan guarantee fund
			(a)LoansSection
			 310B(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(a))
			 is amended—
				(1)by striking the
			 section heading and inserting the following:
					
						310B.Rural
				industrialization assistance
						;
				
					and(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (C), by striking and after the semicolon;
					(B)in subparagraph
			 (D)—
						(i)by
			 striking to facilitate and inserting
			 facilitating; and
						(ii)by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following:
						
							(E)providing
				processors of dairy products with incentives for investing in new equipment and
				technologies by using not more than $15,000,000 each fiscal year to—
								(i)make loans to
				dairy processors and cooperatives to cover not more than 50 percent of the cost
				of acquisition and adoption of new equipment, equipment upgrades, and new
				technologies—
									(I)at a fixed rate
				of interest not to exceed the prime lending rate plus 1 percent; and
									(II)with a term of
				not to exceed 15 years; and
									(ii)guarantee loans
				made to dairy processors and cooperatives for the acquisition and adoption of
				new dairy equipment, equipment upgrades, and new technologies, at a guarantee
				rate of not more than 90
				percent.
								.
					(b)Lending power
			 for dairy processing cooperativesSection 3.7 of the Farm Credit
			 Act of 1971 (12 U.S.C. 2128) is amended by adding at the end the
			 following:
				
					(g)Dairy
				processing cooperatives
						(1)In
				generalA bank for cooperatives may use not more than $15,000,000
				each fiscal year to provide dairy processing cooperatives with working capital
				lines of credit and accounts receivable financing for the purpose of accessing
				export marketing opportunities for milk and milk products.
						(2)LimitationsFinancing
				provided by a bank for cooperatives for a project under paragraph (1) may not
				exceed the lesser of—
							(A)$1,000,000;
				or
							(B)75 percent of the
				costs of carrying out the project.
							(3)Term
							(A)In
				generalExcept as provided in subparagraph (B), the term of a
				line of credit described in paragraph (1) shall not exceed 2 years.
							(B)Revolving lines
				of creditA revolving line of credit may be used for multiple
				transactions.
							(4)Due
				dateAn accounts receivable financing loan under this subsection
				shall be due on the earlier of—
							(A)the date on which
				the receivable is paid; or
							(B)180 days after
				the date of disbursement.
							(5)Use of
				financing
							(A)Working capital
				line of credit financingWorking capital line of credit financing
				under this subsection may be used—
								(i)to acquire
				inventory for the production of milk products;
								(ii)to pay direct
				and indirect costs (such as design, engineering, labor, and overhead costs)
				used for—
									(I)the manufacture
				or purchase of goods, including work-in-process, for the production of milk
				products; or
									(II)the provision of
				services for the production of milk products; or
									(iii)to support
				standby letters of credit used as bid bonds, performance bonds, or payment
				guarantees.
								(B)Accounts
				receivable financingAccounts receivable financing under this
				subsection may be used to finance export accounts receivables for milk and milk
				products sold on payment terms of not more than 180 days after the date of
				arrival at the port of importation, if the finance export accounts receivable
				have been insured by the Commodity Credit Corporation or other guarantor
				approved by the
				Secretary.
							.
			6.Mandatory
			 reporting of dairy commodities
			(a)DefinitionsSection 272 of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1637a) is amended to read as follows:
				
					272.DefinitionsIn this subtitle:
						(1)Dairy
				commodity
							(A)In
				generalThe term dairy commodity means a product
				manufactured from milk or a milk-derived ingredient.
							(B)InclusionsThe
				term dairy commodity includes—
								(i)fluid
				milk;
								(ii)cheese;
								(iii)butter;
								(iv)nonfat dry
				milk;
								(v)skim milk;
								(vi)whey
				products;
								(vii)dry proteins
				(such as a milk protein concentrate, casein, and a caseinate);
								(viii)a lactose
				product; and
								(ix)a fresh dairy
				product (such as yogurt and ice cream).
								(2)Dairy
				processorThe term dairy processor means a person or
				legal entity that commercially processes a monthly average of at least 250,000
				pounds of milk into cheese, butter, fresh dairy products, nonfat dry milk, or
				other dairy solids.
						(3)SecretaryThe
				term Secretary means the Secretary of
				Agriculture.
						.
			(b)Mandatory
			 reportingSection 273 of the Agricultural Marketing Act of 1946
			 (7 U.S.C. 1637b) is amended—
				(1)by redesignating
			 subsections (c) through (e) as subsections (d) through (f),
			 respectively;
				(2)by striking
			 subsections (a) and (b) and inserting the following:
					
						(a)Daily
				Reporting
							(1)In
				generalThe corporate officers or officially designated
				representatives of each dairy processor shall report to the Secretary at least
				once each reporting day, not later than 10:00 a.m. Central Time, for each sales
				transaction involving a dairy commodity, information concerning—
								(A)the sales
				price;
								(B)the quantity
				sold;
								(C)the location of
				the sales transaction; and
								(D)product
				characteristics, including—
									(i)moisture
				level;
									(ii)packaging
				size;
									(iii)grade;
									(iv)if appropriate,
				fat or protein level;
									(v)heat level for
				dried products; and
									(vi)other defining
				product characteristics.
									(2)PublicationThe
				Secretary shall make the information reported under paragraph (1) available to
				the public not less frequently than once each reporting day, categorized by
				location and product characteristics.
							(b)Weekly
				reporting
							(1)In
				generalThe corporate officers or officially designated
				representatives of each dairy processor shall report to the Secretary, on the
				first reporting day of each week, not later than 9:00 a.m. Central Time, for
				the prior week information concerning—
								(A)the sales prices
				for sales transactions involving dairy commodities, categorized by product
				characteristics; and
								(B)the quantities of
				dairy commodities sold.
								(2)PublicationThe
				Secretary shall make the information reported under paragraph (1) available to
				the public on the first reporting day of the each week, not later than 10:00
				a.m. Central Time, categorized by location and product characteristics.
							(3)Federal order
				pricesThe Secretary shall use weekly prices published under
				paragraph (2) to calculate Federal milk marketing order prices.
							(c)Monthly
				reporting
							(1)In
				generalThe corporate officers or officially designated
				representatives of each dairy processor shall report to the Secretary, on the
				first reporting day of each month, not later than 9:00 a.m. Central Time, the
				quantity of all dairy commodities processed by the dairy processor during the
				prior month.
							(2)PublicationThe
				Secretary shall make the information reported under paragraph (1) available to
				the public on the first reporting day of the each month, not later than 10:00
				a.m. Central Time, categorized by location and product
				characteristics.
							;
				and
				(3)in subsection (d)
			 (as redesignated by paragraph (2))—
					(A)in paragraph (3),
			 by adding at the end the following:
						
							(C)Cold storage
				survey
								(i)In
				generalFor purposes of the cold storage survey of the National
				Agricultural Statistics Service, each facility storing dairy products shall
				report to the Secretary each month information on the quantity of dairy
				products stored.
								(ii)AuditSubject
				to the availability of appropriations, the Secretary shall take such measures
				as are necessary to audit the survey described in clause (i) and ensure
				compliance with the reporting requirement.
								(D)Dairy products
				survey
								(i)In
				generalFor purposes of the dairy products survey of the National
				Agricultural Statistics Service, each manufacturer storing dairy products shall
				report to the Secretary each month information on the quantity of dairy
				products stored.
								(ii)AuditThe
				Secretary shall take such measures as are necessary to audit the survey
				described in clause (i) and ensure compliance with the reporting
				requirement.
								;
				and
					(B)by adding at the
			 end the following
						
							(7)Survey
				productsIn carrying out this section, the Secretary shall
				require each manufacturer and other appropriate person to report to the
				Secretary, at a periodic interval determined by the Secretary, information on
				the products in the cold storage survey and the dairy products survey of the
				National Agricultural Statistics Service.
							(8)ExemptionThe Secretary may
				exempt from all reporting requirements under this section any manufacturer or
				facility that stores less than an average of 10,000 pounds monthly on an annual
				basis.
							(9)Collection and
				publication of dataThe Secretary shall collect and publish data
				on actual milk prices paid by dairy
				processors.
							.
					7.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
